                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                           5:18-CR-00041-KDB-DCK-1
 USA                                        )
                                            )
    v.                                      )               ORDER
                                            )
 WAYNE LAMONT JOHNSON                       )
                                            )

         THIS MATTER is before the Court upon what can most liberally be read as

a motion of the Defendant pro se for compassionate release and home confinement

and appointment of counsel based on the COVID-19 pandemic under 18 U.S.C. §

3582(c)(1)(A), the First Step Act of 2018 and the Coronavirus Aid, Relief, and

Economic Security (CARES) Act of 2020. (Doc. No. 26).

         Section 603(b) of the First Step Act amended § 3582(c)(1)(A), which

previously only allowed a court to reduce a term of imprisonment on motion of the

Director of Prisons (BOP). Now a court may entertain a motion filed by a

defendant: (1) after full exhaustion of all administrative rights to appeal a failure of

the BOP to bring a motion on his behalf; or (2) after lapse of 30 days from the

receipt of such a request by the warden of his facility, whichever is less.

         Here, Defendant has not exhausted his remedies as required under 18 U.S.C.

§ 3582(c)(1)(A). He states that he filed a request for compassionate release with the

warden and it came back denied. However, no such request is attached to this

motion. Thus, the Court is unable to verify whether or not the warden has denied

the request or whether 30 days have passed since the warden received the request.




       Case 5:18-cr-00041-KDB-DCK Document 27 Filed 12/01/20 Page 1 of 3
The motion fails to show that the Defendant has fully exhausted his administrative

rights to appeal a failure of the BOP to bring a motion on his behalf or that 30 days

have elapsed from the warden’s receipt of a request. Therefore, the Court will not

consider the merits of his claim. United States v. Raia, 954 F.3d 594, 595 (3d Cir.

2020) (denying motion for compassionate release based on COVID-19 where

defendant did not seek relief from BOP).

      In response to the COVID-19 pandemic, the President signed the CARES Act

into law on March 27, 2020. Pub. L. 116-136, 134 Stat 281, 516. Section 12003(b)(2)

of the Act gives the Director of the BOP authority to lengthen the maximum

amount of time a prisoner may be placed in home confinement under 18 U.S.C. §

3624(c)(2) during the covered emergency period, if the Attorney General finds that

emergency conditions will materially affect the functioning of the BOP. On April 3,

2020, the Attorney General issued a memorandum to the Director of the BOP

making that finding and directing the immediate processing of suitable candidates

for home confinement. However, nothing in the CARES Act gives the Court a role

in determining those candidates. See United States v. Caudle, 740 F. App’x 364, 365

(4th Cir. 2018) (district court lacks authority to govern designation of prisoners

under § 3624(c)(2)).

      Defendant asks the Court to appoint him counsel to assist him with his

request for a compassionate release. However, “a criminal defendant has no right

to counsel beyond his first appeal.” United States v. Legree, 205 F.3d 724, 730 (4th

Cir. 2000) (quoting Coleman v. Thompson, 501 U.S. 722, 756 (1991). “Though in




      Case 5:18-cr-00041-KDB-DCK Document 27 Filed 12/01/20 Page 2 of 3
some exceptional cases due process does mandate the appointment of counsel for

certain postconviction proceedings,” the defendant has not presented a showing of

such exceptional circumstances in this case. Legree, 205 F.3d at 730 (internal

citation omitted. The Court finds that the interests of justice do not require

appointment of counsel to assist the Defendant at this time.

      IT IS, THEREFORE, ORDERED, that the Defendant’s pro se motion for

compassionate release and home confinement (Doc. No. 26), is DENIED without

prejudice to a renewed motion properly supported by evidence and after exhaustion

of his administrative remedies.

      SO ORDERED.


                             Signed: December 1, 2020




      Case 5:18-cr-00041-KDB-DCK Document 27 Filed 12/01/20 Page 3 of 3
